 398DECISIONSOF NATIONALLABOR RELATIONS BOARDDust-Tex Service,Inc. and Construction,BuildingMaterial,Ice and Coal, Laundry,Dry Cleaning andIndustrial Laundry and Dry Cleaning Drivers, Help-ers,Warehousemen,Yardmen and Allied Workers,Local Union No.682, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case 14-CA-7738October 29, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 25,1974, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter,the General Counsel filed excep-tions and a supporting brief,and Respondent filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thorityin this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andconclusions of the Administrative Law Judge,exceptasmodified herein,'and to adopt his recommendedOrder,as modified.We agree with the Administrative Law Judge'sconclusions that Respondent violated Section 8(a)(5)and (1) oftheAct byeffectuating its proposedchanges in the employees'wage structure withoutbargaining to impasse with the Union,by negotiating1The Respondent and the General Counsel have excepted to certaincredibilityfindings made by the Administrative Law Judge It is the Board'sestablishedpolicy notto overrule an Administrative Law Judge's resolu-tions with respect tocredibilityunless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrectStandardDry Wall Products, Inc,91NLRB 544 (1950),enfd 188 F 2d362 (C A 3,1951)We have carefully examined the record and find no basis for revers-ing his findingsRespondent contends that its action with respect to employees Behrens,Dreyfus,and Walker on December 1, 1973, constituted a lawful preimpasselockout and was not,therefore,violative of Sec 8(a)(3) and(1) of the ActWe find this contention without merit It is clear from the record and fromthe Administrative Law Judge'sDecision that Respondent discharged Beh-rens,Dreyfus,and Walker because they exercised their protected right torefuse to accept changes in their conditions of employment to which theircollective-bargaining representative had not acquiescedAccordingly, wecannot agree with Respondentthat by notpermitting the three men to workitwas merely taking lawful economic action in support of its bargainingposition2The GeneralCounsel has excepted to the Administrative Law Judge'sfailure to order Respondent to bargain with the Union,upon request, withrespect to the wages,hours,and working conditions of the employees in theunitWe agree with the General Counsel that,inasmuch as the Union re-mains the exclusive bargaining representative of the employees in the appro-priate unit,Respondent is under a continuing obligation to bargain with theUnionWe shall modify the recommended Order accordinglyterms or conditions of employment directly with em-ployees, and by threatening employees with termina-tion if they refused to accept the proposed changes.We further agree that the discharges of employeesBehrens,Dreyfus, andWalker violated Section8(a)(3) and (1) of the Act.We also agree with the Administrative LawJudge's findings that Respondent violated Section8(a)(1) of the Act by the conduct described in hisDecision. In addition, we find, contrary to the Ad-ministrative Law Judge, that Respondent violatedSection 8(a)(1) by the following conduct. In Septem-ber 1973, Respondent's general manager, Catalano,told employee Dreyfus that Respondent's president,Matthey, "would like to get out of the Union," andinOctober Catalano said to Dreyfus that "Mattheywanted out of the union and he wanted [the employ-ees] as independent contractors."We find, as con-tended by the General Counsel, that these statementsby an agent of Respondent, in the context ofRespondent's subsequent unfair labor practices di-rected towards getting rid of the Union, were an at-tempt to solicit the employees to abandon the Union.Accordingly, we find that Catalano's above remarksconstituted a separate violation of Section 8(a)(1) ofthe Act.ADDITIONAL CONCLUSION OF LAWWe adopt the Conclusions of Law of the Adminis-trative Law Judge but make an additional conclu-sion. Insert the following as paragraph 7 and renum-ber the remaining paragraphs accordingly:"7.By soliciting employees to abandon the Unionas their collective-bargaining representative, the Re-spondent has interfered with, restrained, and coercedits employees in the exercise of their protected rightsand has thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedherein, and hereby orders that Respondent, Dust-Tex Service, Inc., St. Louis,Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as modi-fied below:1.Insert the following as paragraph 1(b) and relet-ter the subsequent paragraphs accordingly:"(b) Soliciting employees to abandon the Unionas their collective-bargaining representative."214 NLRB No. 60 DUST-TEX SERVICE, INC.2.Substitute, for the first word in paragraph 2(a),the word "Reinstate."3. Insert the following as paragraph 2(d) and relet-ter the subsequent paragraphs accordingly:"(d) Bargain in good faith, upon request, with theUnion as the exclusive representative of the employ-ees in the aforesaid appropriate unit, concerningwages, hours, and other terms or conditions of em-ployment, and embody in a signed agreement anyunderstanding reached."4.Substitute the attached notice for the Adminis-trative Law Judge's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withConstruction, Building Material, Ice and Coal,Laundry, Dry Cleaning and Industrial Laundryand Dry Cleaning Drivers, Helpers, Warehouse-men,Yardmen and Allied Workers, LocalUnion No. 682, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, by changingthe wages or other terms and conditions of em-ployment of our employees in the appropriateunit stated below without bargaining collectivelywith the Union to an impasse about suchchanges. The appropriate unit consists of:All driver salesmen employed by Respondentat its St. Louis, Missouri facility, excluding of-fice clerical employees, professional employ-ees, guards, supervisors as defined in the Act,and all other employees.WE WILL NOT solicit our employeesto aban-don the Union as their representative for pur-poses of collective bargaining.WE WILL NOT negotiate directly with our em-ployees concerning changes in rates of pay, wag-es, hours of employment, and other terms andconditions of employment in derogation of theirexclusive bargaining representative.WE WILL NOT discharge, threaten to discharge,or otherwise discipline employees in the appro-priate bargaining unit who refuse to accept uni-lateral changes unlawfully imposed concerningrates of pay, wages, hours of employment, andother terms and conditions of employment.WE HEREWITH revoke the unilateral changes399made in the method of compensation and theemployment status of the employees in the ap-propriate bargaining unit.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act.WE WILL reinstate Charles Behrens and DavidDreyfus to the positions they held under theterms and conditions prior to our unilateralchanges in the employment status of the em-ployees in the appropriate bargaining unit with-out prejudice to their seniority or other rightsand privileges, and make them whole for anyloss of earnings they may have suffered.WE WILL offer to Kermit Walker immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to his se-niority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered.WE WILL bargain in good faith, upon request,with the Union as the exclusive representative ofthe employees in the aforesaid appropriate unit,and embody in a signed agreement any under-standing reached.DUST-TEX SERVICE, INC.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: This proceed-ing was heard in St. Louis, Missouri, on March 20-22,1974, pursuant to a charge filed on January 4, 1974, byConstruction, Building Material, Ice and Coal, Laundry,Dry Cleaning and Industrial Laundry and Dry CleaningDrivers,Helpers,Warehousemen, Yardmen and AlliedWorkers, Local Union No. 682, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, hereinafter referred to as theUnion,' and a complaint issued on February 6, 1974, asamended on February 28, 1974, and further amended atthe hearing, against Dust-Tex Service, Inc., hereinafter re-ferred to as the Respondent. In issue are the questionswhether the Respondent, in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended, un-lawfully discharged and refused to reinstate four employ-ees, unlawfully refused to bargain in good faith in violationof Section 8(a)(1) and (5) of the Act, and engaged in otheracts of interference, restraint, and coercion of employees inthe exercise of their statutory rights in violation of Section8(a)(1) of the Act. The Respondent in its answer has deniedAn opposed motion was granted to correct the name of the Union tothat appearing in the caption 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe commission of any unfair labor practices.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe General Counsel and the Respondent, I make the fol-lowing: 2FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe facts found herein are based upon the pleadings andthe admissions made by the Respondent at the hearing.The Respondent, a Missouri corporation, is engaged in therental of industrial cleaning supplies and related productsat its place of business in St. Louis, Missouri. During thecalendar year 1973, which period is representative of itsoperations during all times material herein, Respondent, inthe course and conduct of its business operations, providedservices to customers in excess of $50,000. Said serviceswere rendered directly to customers located in States otherthan the State of Missouri or to customers located in Mis-souri, each of whom annually either produces and shipsgoods and performs services valued in excess of $50,000directly to and for customers located outside the State ofMissouri, or purchases goods and materials valued in ex-cess of $50,000, which are transported and delivered tosuch enterprise in Missouri directly from suppliers locatedoutside the State of Missouri. The parties agree and, basedupon the foregoing, I find that Respondent is engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent, through its membership in a multiemployerassociation," had a bargaining relationship with the Unioncovering its driver-salesmen. The most recent contract be-tween the parties was from December 1, 1969, to Decem-ber 1, 1972, extended for 1 year to December 1, 1973.1Prior to commencement of negotiations, Respondent time-lywithdrew from the Association and gave the Union itstermination notice and requested negotiations for a newcontract. Two negotiation meetings were held-November19 and November 29. The stumbling block to reachingagreement was wages. On December 1, immediately uponexpiration of the contract, the Respondent implemented its2The transcript of the record contains a number of erros. I have listed anumber of corrections limited to those where the intended language is fairlyascertainable from the context in which the errors appear Accordingly, thetranscript of the proceedings has been corrected accordingly3Linen Retail Employers Association4Unless otherwise indicated, all dates hereinafter refer to 1973proposed changes in compensation and in thestatus of itsemployees. Three of the four driver-salesmen employed bythe Respondent at the time were asked by Respondent towork under the changed system and they refused.' Theywere not permitted to return to work. The fourth was dis-charged, allegedly for poor work .6The General Counselallegesin his complaint that Re-spondent violated Section 8(a)(5) of the Act by (a) negoti-ating directly with the employees, threatening them withreprisals, and thereafter discharging the employees in thebargaining unit because of their activities on behalf of theUnion and in order to undermine the Union; (b) negotiat-ing in bad faith with no intention of reachingan agree-ment; and (c) unilaterally altering the terms and conditionsof employment. The complaint further alleges that the fourdriver-salesmen were unlawfully discharged on November30 in violation of Section 8(a)(3) and (1) of the Act. Thecomplaintalso allegesindependent acts of interference, re-straint, and coercion in violation of Section 8(a)(1) of theAct.The principalissueinvolved is whether or not the Re-spondent was privileged by an impasse or other consider-ationsto implement its contract proposal upon expirationof the contract between the parties. Also involved is thestatus of the three drivers who refused to work under theimplemented changes in the wage structure and the fourthwho was discharged outright allegedly for poor work.B. The Respondent's OperationsThe Respondent is engaged in the business of rentingindustrial cleaning supplies and equipment such as mopsand mats to service institutions, retail stores, and industrialestablishments. Lee Matthey, Jr., is the Respondent's presi-dent and chief operating official of the Company. Secondin command is the general manager, Anthony Catalano.The Respondent regularly employed four driver-salesmen,each of whom covered designated routes each day. Eachmorning, they would pick up their supplies at theRespondent's facility and then deliver the clean mops,mats, and other supplies to the customers and retrieve thedirtymaterial.Upon completion of their routes, theywould return to the Respondent's place of business. Theydrove company trucks and were permitted to take thetrucks home each evening and on weekends. Under theterms of the contract with the Union which expired onNovember 30, the drivers were paid $204 per week.' Al-though not fully explicated in the record it appears, basedon the testimony of Dreyfus and Behrens, that the driver-salesmen inDecember 1972 obtained withdrawal cardsfrom the Union and thereafter for a period of severalmonths possessed some form of independent contractorstatus.C. Independent Acts of InterferenceRestraintand Coercion1.The complaint alleges that in early September Catala-no solicited employees directly to induce them to refrainsCharlesBehrens,David Dreyfus, and Kermit Walker6Arthur Heidke7 $5 10 per hour with 40 hoursguaranteed DUST-TEX SERVICE, INC.from remaining members of the Union or give assistanceor support to it.In support of this allegation, Dreyfus testified he had aconversation with Catalano about mid-September at theRespondent's loading dock. He testified Catalano "madethe comment that Mr. Matthey wanted to offer us 15 per-cent grosssalesand we maintain our trucks" and that "hewould like to get out of the union." About a week or twolater Catalano told him Mr. Matthey "wanted to give us aproposition of 21 per cent and he would maintain thetrucks."Dreyfus further testified that on other occasionshe talked with Catalano about what would happen whenthe contract expired and that sometimes he initiated theconversation. He stated that in October, Catalano told him"Mathey wanted out of the union and he wanted us asindependentagents."Behrenstestified as to a conversation with Catalano inSeptember. Catalano had brought some supplies to him ata customer's premises.8 Behrens testified he asked whatwas going to happen when the contract expired. Catalanoreplied that Mr. Matthey wanted to give the employees 15percent straight commission. Behrens further testified hehad another conversation with Catalano on the same sub-ject in October. Catalano told him the Respondent wouldprobably propose a 21-percent commission and the driverswould operate undersomeform of independent contractorrelationship as they had for several months early in 1973.On cross-examination Behrens conceded that at the time ofthis conversation the Union had requested his discharge ifhe didn't pay his dues. He admitted he told Catalano hewas undecided whether to stay in the Union and that Cata-lano urged him to stay in the Union.9Catalano denied telling the employees what would ormight happen upon expiration of the contract or what theCompany's proposals would be. He testified that in Sep-tember Matthey told him he was going to notify the Unionof his intention to terminate the contract and intended toget a new contract with an incentive system Matthey toldhim not to discuss the details with any employees. Catala-no further related he was unaware of any specific proposalsto be made to the Union until November 17- -2 days be-fore the first negotiationmeeting.10 I do not creditCatalano's denials. Although he may not have been awareof the specific proposals which Matthey would ultimatelypresent to the Union, I am convinced he was aware ofMatthey's intentions to change the wage structure to pro-vide for an incentive system and probably some form ofindependent contractor status for the drivers. Accordingly,I find that Catalano told Dreyfus and Behrens the Respon-dent wanted to change the wage structure and the status ofemployees to independent contractors. I further find thatCatalano told Dreyfus that Matthey "wanted out of theUnion."The General Counsel contends in his brief that by theaforementioned remarks the Respondent was soliciting theemployees individually to get their reaction to proposals8 JenningsHigh School9This coincides with Catalano's testimony It should be noted the con-tract contained a union-security clause10Corroborated by Matthey401designed to induce them to abandon the Union. I do notagree. Both Dreyfus and Behrens testified they were con-cerned about their status when the contract would expireand themselves made inquiries of Catalano. Catalano onlyexpressed his opinion of what the Respondentwantedandwhat it wouldpropose.Ido not construethese remarks toconvey the impression that Respondent intended to changethe wage structure or the status of the employees withoutfirst pursuing negotiations with the Union. Nor do I be-lieve Catalano was attempting to solicit reactions from theemployees or attempting to get them to desert the UnionHis remark that Matthey wanted out of the Union is am-biguous and its significance is entirely speculative. It maybe that Catalano intended to convey the thought that Mat-they wanted the drivers to be converted to a form of inde-pendent contractor status without being required to be amember of the Union. Here too, I do not believe this re-mark to be violative of Section 8(a)(1) of the Act. li Accord-ingly, I shall recommend this allegation of the complaintbe dismissed.2.The complaint alleges that in the middle of Septem-ber,Matthey threatened an employee that all employees inthe bargaining unit would be terminated upon expirationofthecontractunlesstheemployeesacceptedRespondent's contract proposals to be made in subsequentnegotiations.Dreyfus testified that about mid-October he encounteredMatthey in the plant. According to Dreyfus, he greetedMatthey and Matthey responded by pointing his finger athim and said, "come November 30th I was out of a job tostart looking for a different job." Matthey denied makingthe statement attributed to him by Dreyfus. Dreyfus im-pressed me as an honest witness intent on presenting thetruth frankly and without overstatement and I credit him. IfindMatthey's threat violative of Section 8(a)(1) of theAct. The threat of termination was not based upon short-comings of Dreyfus as an employee since Respondent ac-knowledged he was a good employee. Matthey implied thatwhen the contract expired Dreyfus would be terminated ifhe would not accept changes in the working conditionsthatMatthey intended to implement.3.The complaint alleges that in November Paul Brown,a salesman, as Respondent's agent, interrogated employeesas to their willingness to accept Respondent's forthcomingcontract proposals.Both Dreyfus and Behrens credibly testified that in No-vember, shortly before the expiration of the contract,Brown arranged to meet with them in a bar after work. Attheirmeeting, Brown outlined to them what he said theywould get from the Company upon the expiration of thecontract-$250 weekly guarantee and 21-percent commis-sion over a certain amount of sales, and in return the em-ployees would pay the Company $30 per week for the useof the company truck plus $15 or $16 per week for gas andoil.',11This speculation on my part as to the significance of Catalano's remarkis based in part on a proposal made by Matthey at a later date, at the firstnegotiation meeting on November 19 when Matthey proposed a form ofindependent contractor status for the drivers with their option of remainingin the Union12This closely parallels the Respondent's offer to the Union 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown is a salesman for the Company who solicits newaccounts, occasionally fills in for the drivers when they areout, and occasionally makes special runs to customers. Theparties agree he is not a supervisor nor has he been includ-ed in the bargaining unit. He testified the meeting was ar-ranged by Dreyfus and Behrens and that the three sataround speculating what the Company would offer andthat he had no knowledge of what the Company wouldoffer. There is no testimony that Brown was requested bythe Respondent to meet with the employees or to discusscompany proposals with them. In absence of any agencyrelationship, I shall recommend dismissal of this allegation.4.The complaint alleges that in November, Catalanothreatened that all employees in the bargaining unit wouldbe discharged unless they accepted the Respondent's con-tract proposals.On November 8, Respondent placed an ad in the news-paper for driver-salesmen.13 Shortly thereafter two employ-ees were hired and rode with Heidke and Walker on theirroutes.Dreyfus testified that sometime thereafter, still inNovember, he was told by Catalano that the new men weregoing to replace the employees on the routes after Novem-ber 30.14Walker testified that on November 24 Catalano toldhim, "Well, Kerm, I guess you're going on another paidvacation." He did not recall any other comments made inthis conversation.Heidke testified that shortly after a new employee wasassigned to accompany him on his route he engaged Cata-lano in conversation. His testimony follows:A. I asked Mr. Catalano about the men riding onthe trucks and he said they had accepted an indepen-dent contract offered by Mr. Matthey and I thenasked him what about, you know, what would happento us drivers and he said, "Well," he said, "Kermit andIhad made it clear to him that we didn't want theoffer and that Mr. Behrens, he told me that Mr. Beh-rens and Mr. Dreyfus, he wasn't sure about them be-cause they had taken the offer last year."Q. And what did he say about your continued em-ployment after the end of the contract?A. Oh, I was asking him what would happen to usand he said, "Well, if you don't want the contract," hesaid, "you will probably be out of work."Q.What do you mean by "the contract," do youknow?A. This offer, I was never made the offer but Iknew what it was.Q. I see. Did you say anything about fringe bene-fits?A. Oh, I asked him about the hospitalization, andso forth, again, and he said, well, then, under the newcontract, he said, if you wanted to work hard and longhours he said you could make quite a bit of money,and you could pay for your own hospitalization. Iasked him what about the retirement, and he said,"Well, you can make a lot of money," he said, "Youwon't need retirement." I proceeded to ask him aboutMr. Walker. I said, "Well, the man's going to retirebefore too long," I said, "Are you dust going to kickhim out, and, you know, blow his retirement?" and hesaid "Well, that's up to the man," he said, "If hedoesn't want the offer he will be out of work."Catalano denied making the statements attributed to him. Icredit the testimony of Dreyfus, Walker, and Heidke in thisconnection and find that Catalano made the remarks to theemployees as described above. However, I find that hisstatement to Walker, in absence of any testimony regard-ing the context in which it was made, is vague and ambigu-ous and, accordingly, I do not find it violative of the Act.On the other hand, Catalano's statements to Dreyfus andHeidke conveyed clear threats to the employees thatthebargaining unit employees who did not acceptRespondent's intended changes in their status or method ofcompensation would be replaced. I find these statementsviolative of Section 8(a)(1) of the Act.D. The Alleged Refusal to BargainThe contract between Linen Retail Employers Associa-tion and the Union was due to expire on November 30.The Respondent timely withdrew from the multiemployergroup and by letter dated September 12 informed theUnion of its action. The letter also contained a notificationof contract termination upon its expiration and a request toset up a meeting for the purpose of negotiating a new con-tract. By letter dated October 16 the Union replied it wouldsubmit proposals for a new contract. By letter dated No-vember 6 the Respondent suggested three dates availableto it to begin negotiations. The parties then agreed to meeton November 19.15 Prior to the first meeting, the Unionsubmitted its proposals for modifications to the Respon-dent.The November 19 Negotiating MeetingPresent for the Respondent were Matthey, Catalano,and Don Keithley, general manager of a related companyowned by Matthey. The Union was represented by GeneWalla, its president, Robert Sansone, recording secretary,and Paul Reynaud, business representative for the Union'slaundry division.Matthey and Wallawerethe principalspokesmen.Under the existing contract due to expire at midnight,November 30, the driver-salesmen received $204 per week($5.10 per hour with 40 hours guaranteed). The discussionat the meeting focused principally upon wages. During thecourse of the meeting, Matthey proposed two differentplans involving the wage structure, referred to as Plan Aand Plan B. Only Plan A was submitted in writing at the13G C Exh 3 It offered $200 per week guaranteed plus commission Thesame newspaper ad appeared during the first week in December14Only one was still employed on November 3015The parties agree and I find the appropriate unit to be All driversalesmen employed by Respondent at its St Louis, Missouri, facility, ex-cluding office clerical employees, professional employees, guards, supervi-sors as defined in the Act, and all other employees DUST-TEX SERVICE, INC403meeting.Plan B was described orallymeetmg.16by Mattheyat theproposed plan B,stating,"Look,we have got a plan. WePlan A.Routemen shall be paid a commission of 15%on all Dust-Tex service delivered.Routemen will bealloweda weeklydrawing accountof $165.00, payableeach week.The routeman'searnings, based on the15% commission,will be applied toward his weeklydrawing account on a cumulative basis(week toweek).Whena routeman's earnings exceed his totaldraw,he will receive that excess in cash that weekalongwith hisdraw.When his drawing account is in adeficit position,his earnings in excess of $165.00 perweek will be applied toward the deficit until the deficitis eliminated.The drawingaccount of each routemanwill be on a calendar year basis commencing the firstcomplete weekin Januaryand ending the last com-plete week in December.Under this plan, the companywould continue thepresent welfare and pension payments to the Union inthe employees behalf butwould not payanything intothe SupplementalFund. (See actual Proposal for anyother details)Plan B.Routewould be serviced by anindependentagent(non employee)and paid a flat commission of21% of all Dust-Tex sales.Agent wouldbe guaranteeda gross income of $1,000.00 every four weeks.Company would (at agent's option) lease a truck toagent for $30.00 per week. Agent can also provide hisown truck if he so chooses. In view of the impendinggasoline shortage, company will reimburse agent forall gasoline and oil expense necessary to run his routethat exceeds an allocation of $64.00 per month.Under this plan, all commissions earned in excess of$1,000.00 for each four week period shall be paid atthe end of each four week period At this time anygasoline and oil expense that exceeds $64.00 for thefour week period will also be paid by the company.Example: Minimum 4-week income$1,000Four week leasing cost (if need)120Maximum 4-Wk gas & oil cost64Total Minimum 4-week earnings$816Matthey detailed his reasons for wanting to change froma straight hourly rate to an incentive system and submittedeconomic reasons to justify his desires.While discussingthe Company's economic situation under the existing wagestructure,Walla remarked that he was obligated to repre-sent the unit employees. Matthey then remarked, "Well,look, in that event, why don't you do this, why don't youlet these men operate with us on a contract basis whereinthey can be in the union or out of the union at their ownoption. Then we can both solve our problems " He then16 Both plans(in writing)were latershown by Matthey to the employeeson December Iguarantee these men a thousand dollars every four weekswith a $30 a week truck lease, with a maximum gasolineallowance due to this energy shortage of $16 so that themen would be guaranteed $204 a week. If those men wentout and worked their routes they could make well over$300 a week net." Matthey admitted to Walla that the menwould then have to pay for their own fringe benefits. Wallasaid he wouldn't consider plan B. Matthey then presentedplan A in writing to the Union. Walla said he had no ob-jection to an incentive system and thought somethingcould be worked out on a commission basis. He askedMatthey if he thought a contract could be agreed uponprovided they agreed on economicissues.Matthey's re-sponse was, "Frankly, Gene, a lot of other things we havegot in our agreement here are strictly for bargaining pur-poses. As far as I am concerned, if we can get together onthe economics where we can keep our costs within the 15per cent area, I am pretty positive we can get agree-ment." 17Walla remarked he needed time to study andevaluate the Company's proposal. He observed that as itappeared to him the Company's proposal (plan A) wouldresult in the bargaining unit employees receiving less re-muneration than under the existing contract and before hewould agree to any proposal resulting in a loss of pay hewould use his "economic strength." Upon prodding fromMatthey as to what he meant, Walla explained that hemeant picketing a related company owned by Matthey.Matthey refused to agree to any retroactivity. The partiesagreed to meet again on November 29.The November 29 Negotiation MeetingWalla proposed an 18-percent commission on top of the$165 account plus certain fringe benefits. Matthey rejectedthis proposal and indicated he was receptive to improvingthe amount of the draw. Considerable discussion then tookplace regarding guarantee as compared to draw. Mattheyheld firm to a 15-percentcommissionand Walla spoke interms of 18 percent. During the course of discussing theirproposals 18Matthey announced they had reached an im-passeWalla replied, "For now." Matthey said he intendedto offer the proposals to the employees 19 and asked if theemployees would work under his proposals upon expira-tion of the contract. Walla responded that the Companywas obligated to retain the existing conditions until theparties reached anagreementand the employees could notwork under a changed work structure. As the meetingclosed,Walla proposed another meeting on December 7.Matthey said he would let Walla know on December Iwhen they both were scheduled to meet in negotiationsinvolving the Union and an employer association of whichone of Matthey's related companies was a member 2° Mat-17 Included in the Company's proposalssubmittedto the Union on No-vember 19 was eliminationof the union-security clause18Matthey described it as"hemming and hawing "19Walla had said he had notinformed the unit employees of theRespondent'sproposals2All the participantsat the meetings testified at the hearing except forWalla who wasout of thecity and unavailableat the time of the hearing. Ifind the above facts from mutually corroborative testimony of thewitnessesContinued 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey did not contact Walla on December 1 and as of thetime of the hearing,no further meetings have been held.The Implementation of Respondent's Proposed Changein the Wage Structure and its Effect on the EmployeesOn Friday afternoon, November 30, when Behrens,Dreyfus, and Walker returned to the plant upon comple-tion of their routes, Catalano asked for the keys to thetrucks and requested them to report on Saturday to meetwithMatthey 2'Catalano did not explain why theycouldn't take the trucks home for the weekend which hadbeen the normal custom, nor did he explain why they weretomeet with Matthey. Dreyfus, Behrens, and Walker werescheduled to meet individually with Matthey at hourly in-tervals beginning, respectively, at 7 a.m.22At the Saturday morning meetings Matthey held individ-ually with Behrens, Dreyfus, and Walker, he showed thema two-page document he had prepared.23 The second pagefully described plan A and plan B. The first page was asfollows:To:Mr. CharlesBehrensMr. David DreyfusMr. Kermit WalkerGentlemen:For the past five years our company has experienced azero growth rate per route while operating under theflat rate (no incentive) salary structure that the unioninsistedon. This remuneration policy has increasedour wage and fringe routemen's cost to go from15.55% to 22.70% of our total routesalesdollar vol-ume.This information and other pertinent data was pre-sented to Local 682 of the Teamsters Union. TheUnion was also informed that the economics of ourbusiness did not permit us to continue under the termsof the contract that went out of existence on Novem-ber 30, 1973.Our company proposed several changes in the Unioncontract along with two incentive plans for paying ourroutemen for their services. The Union considered ourproposals and after ten days informed us that therewas no way that we couldcometo anagreement atthis time.Testimony of any of these witnesses which conflicts with these findings isnot credited21They were not scheduled to work on Saturday22 Based upon Catalano's credited version of his conversation with Held-ke, when Heidke reported back from his route on Friday afternoon,Catala-no handed him a dismissal letter The letter,dated November 30, stated hisdismissal was effective December 7 and explained his discharge was due tothe poor manner in which he handled his route He was not scheduled to seeMatthey on Saturday morning f do not credit Heidke's testimony that hewas told by Catalano to report on Saturday when he was first given thedismissal letter27 G C Exh 5The necessity of serving our customers as per schedulenext week is essential to the survival of our firm. Wefeel that the continuity of your employment with ourfirm on a basis which we can afford is mutually essen-tial to both you and our company.We are therefor offering you employment on the basisof either one of the two proposals offered to theUnion. The details of the two plans are described onthe following page.I accept Plan A.Iaccept Plan B.Iaccept neither.The employees read the document and Matthey askedthem to accept either one of the two plans. Matthey toldthem neither of the plans was acceptable to the Union.Walker rejected it outright. Dreyfus toldMatthey hecouldn't accept it, that it was "not fair to me or to the otherboys or to the union without getting their advice." Mattheyasked him to consider it and return at 2 p.m. for furtherdiscussion. Dreyfus did not return.BehrenstoldMattheyhe didn't think he could accept either plan. He did notcommunicatelater with Matthey.Matthey explained it was under his direction the em-ployees were not permitted to take the trucks home for theweekend because he didn't know whether they would showup on Monday. He testified that had they agreed on Satur-day to accept either plan A or plan B, he would have per-mitted them to take the trucks home and to continue work-ing.Matthey's explanation for meeting with Behrens, Drey-fus and Walker on December I was as follows:The purpose of these, presenting these proposalswas for us to find out what these men intended to doas far as coming back Monday morning. We felt thatthese menhad indicated to us by merely saying theywould take one proposal or the other, we would wantto give them the keys to the truck and have them takethe truck on home, so we would know that we wouldhave men available Monday morning; because whenwe left the meeting with the union, there was a tre-mendous doubt in our mindas towhether these menwere going to show up Monday morning.He conceded he did not ask the employees if they wouldreport for work on Monday, the next working day, underthe wage structure in the contract that expired the mid-night before. All three employees credibly testified theyhad fully intended reporting for work on, Monday underthe existingconditions and had not contemplated anystrike action nor had they had any discussion with theUnion about any strike action.Dreyfus, who had been employed by Respondent since1964, returned to work on February 12, 1974.Sometime inJanuary he spoke to Catalano and said he was available forwork. Then Mattheyagainoffered him either of the twoplans previously offered to him which Dreyfus again reject-ed. Then in early February, Catalano contacted him and DUST-TEX SERVICE, INC.asked him to return to work under the same wage structureas existed in the contract that had expired while negotia-tions went ahead for a new contract. Dreyfus accepted andreturned on February 12.Behrens was also contacted to return also under thepreexisting wage structure and accepted. He returned onFebruary 14, 1974.Catalano also testified both Dreyfus and Behrens werereinstated under the same wage structure as existed before.He specifically stated they were not reinstated under planA or B. Matthey testified to the contrary. He stated theywere returned to work under plan B although they receivedthe same amount of gross pay-$204. The pay stubs, ac-cording to him, did not reflect deductions called for in planB. It appears to the undersigned that the employees uponreinstatement do receive the same amount as before-$204per week, less deductions for withholding and other deduc-tions made as before, but nevertheless under plan B. This isnot to say that Catalano or Dreyfus or Behrens are awareof this.Walker was not asked to return to work. He had beenemployed by the RespondentsinceFebruary 1968 and hadintended to retire in April 1974. He had made his inten-tions known to Respondent in the fall of 1973. He had filedretirement papers in October 1973 to be processed under aCentral States Retirement Program, not otherwise ex-plained in the record. The retirement was to be effective inApril when he attained 57 years of age. Whether he retiredunder this program, the record is silent He commencedemployment with a municipal school district in February1974 where he was still employed at the time of the instanthearing.E The Discharge of Arthur HetdkeHeidke began his employment as a driver salesman withthe Respondent in June 1973. Considerable testimony wasadduced through Catalano regarding the poor manner inwhich he serviced his route and complaints from custom-ers.Although it appeared to me that Catalano attempted toembellish Heidke's deficiencies somewhat I am satisfiedthat the Respondent received numerous complaints fromcustomers serviced by Heidke and despite his explanations,the Respondent believed him to be careless and derelict inthe performance of his duties. The decision to terminateHeidke was made in late October. The ad for employeesfirst appearing in the newspaper on November 8 was moti-vated in part to seek a replacement for Heidke. His termi-nation notice was given to him on November 30, effectiveDecember 7.24 He rejected the offer to continue until De-cember 7 under the wage structure then in existence. Un-like the cases of the other three alleged discrimmatees, Ifind that Respondent discharged Heidke because of its dis-satisfaction with his performance of duties and was notbased on unlawful considerations. I shall therefore recom-mend that this allegation of the complaint be dismissed.24 Under art XIII ofthe contract expiringon November 30, the Employ-er was required to giveIweek's notice in case of termination405Analysis and ConclusionsIt iswell settled that an employer who takes unilateralaction regarding terms and conditions of employment thenin the process of being negotiated with the exclusive bar-gaining representative of his employees violates his collec-tive-bargaining obligation under Section 8(a)(5) of the Actunless the parties have reached a genuine impasse in nego-tiations.25The Respondent contends that an impasse hadbeen reached in this case at the time it implemented itschanges in the wage structure at the expiration of the con-tract on December 1. I cannot agree.A genuine impasse in negotiations is one where despitethe parties' best efforts to achieve an agreement, neitherparty is willing to move from its respective position.26 I amconvinced thatMatthey had a fixed determination tochange the wage structure immediately upon expiration ofthe contract from that provided for in the contract regard-lessof the status of negotiations.December I wasMatthey's target date for the change. Negotiations had noteven begun when both Catalano and Matthey had told theunit employees they would be out of jobs come the expira-tion of the contract. Even before the negotiations had be-gun, in early November the Respondent had placed an adin the newspaper for route salesmen. As Matthey himselfstated, his motive for seeking new employees then had atwo-fold purpose-to obtain a replacement for Heidke,and "in the event we had a work stoppage." According tothe Respondent, it took several weeks to break in a newman. Matthey was uncertain whether his unit employeeswould work under his contemplated changes which hadnot yet been submitted to the Union and accordingly hewas preparing to have replacements available in the eventhis unit employees found his changes in the wage structureto be unacceptable.27 At only one meeting was there anymeaningful discussion of one of the proposals-plan A.The Company's proposals were first submitted to theUnion at the first meeting on November 19. Walla said hewanted time to study plan A and indicated he was recep-tive to a commission basis. Matthey's pronouncement atthe November 29 meeting that the parties had reached animpasse was only a self-serving statement artificially creat-ed and motivated by his desire to implement a change tothe existing wage structure immediately upon expiration ofthe contract. I do not attach any real significance toWalla's response-"For now"-to Matthey's impasse dec-laration. I do not view this as an acknowledgment by Wal-la that an impassehad been reached. Rather I would lookupon his statement merely as recognition that the partieswere not yet in agreement after this one meeting of sub-stance.Walla had proposed a higher commission basisthan that offered by Matthey but this is not to say that asa result of that one meaningful meeting, the positions ofboth parties were so solidified as to be immovable. It maybe that Matthey did not want to move beyond the 15-percent commission but he appeared to be flexible on theamount of the draw. I do not believe that the Union's post-25N L R B v Katz et a!,369 U S 736 (1962) The Respondent does notpoint to other "circumstances" to justify the unilateral action26Hi-Way Billboards,Inc, 206 NLRB 22 (1973)27He testified he prepared his proposals on November I 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was fixed and uncompromising. The Union asked foranother meeting for 8 days later but Matthey did not con-firm it,instead implementing the changes.Strangely, whilethe negotiations focused principally on plan A, plan B hav-ing been somewhat brushed aside at the first meeting, itwas plan B that Matthey said he put into effect.It shouldbe noted too that under plan B,the driver-salesman wouldnot even be considered an employee, but to use Matthey'sterm would be "an independent agent."For the above stated reasons, I conclude that the partieshad not reached an impasse at the time the Respondent putinto effect on December 1, the changes in the wage struc-ture which also affected the conditions of employment ofthe employees and the integrity of the bargaining unit 28Accordingly, the Respondent's action in this regard violat-ed Section 8(a)(5) and(1) of the Act.The General Counsel also alleges that the Respondentengaged in surface bargaining with no intention of reach-ing an agreement.Ido not agree.The evidencedoes dis-close that the Respondent was determined to have thewage structure revised so that the changes it desired couldbe put into effect immediately upon expiration of the con-tract and attempted to seek acceptance from the Union toone of its proposals, albeit unsuccessfully. The fact thatMattheywas firm in his insistence that the commission notexceed 15 percent does not form a basis for concluding hehad no desire to reach an agreement. I shall accordinglydismiss this allegation.In addition to my finding above that the Respondent'sunilateral change violated the Act, I also conclude thatRespondent engaged in further violations of Section 8(a)(5)of the Act by threatening the employees with discharge atthe expiration of the contract upon their failure to acceptRespondent's contemplated changes in the wage structure.The effect of such threats was to coerce the employees toaccept Respondent's terms and to induce them to abandontheir activity on behalf of the Union, thereby underminingthe Union's bargaining position in the forthcoming negoti-ations.With respect to the status of Behrens, Dreyfus, andWalker, the General Counsel contends they were construc-tively discharged. The Respondent on the other hand takesthe position that when they refused to accept either ofMatthey's proposals, they refused to continue working andthereby engaged in a work stoppage and assumed the sta-tus of strikers. One may liken this to which came first, thechicken or the egg.In considering this issue, a brief review of the facts isappropriate. The employees had no knowledge of the pro-posals put on the bargaining table by either party and weredeeply concerned as to what would happen when the con-tract expired. The Union had not discussed a cessation ofwork and the employees were fully prepared to and intend-ed to report for work on December 3, the next working dayfollowing the expiration of the contract. But without anyexplanation and departing from the customary practice,the truck keysweretaken from the unit employees whenthey returned from their routes on November 30, the last28Under planB the driver-salesmen would no longer be considered em-ployeesday of the contract period. They had no intimation thiswould be taken and had to seek their own way to return totheir homes.Considering their apprehension as to their sta-tus at the end of the contract period, the employees wereamply justified in assuming they were terminated. Whenthey reported the next morning to meet with Matthey pur-suant to instructions, they were asked to work under one ofthe two proposed plans of Matthey. None responded hewould work under either plan. Matthey did not say theywere fired or laid off nor did he inquire whether theywould continue to work under the existing conditions.Matthey's conduct at these meetings with the employees,following the appropriation of the truck keys the day be-fore,would logically lead the employees to believe theirtenure of employment was concluded. Under these circum-stances, I reject the Respondent'scontention they werestrikers.Whether they were discharged or laid off is only aquestion of semantics.The plain fact is they were refusedcontinued employment. The refusal of the Respondent topermit them to continue working was because the condi-tions imposed by the Respondent were not acceptable tothe employees.Either of its proposals constituted a sub-stantial change in the wage structure regardless of the ef-fect on the actual take home pay. Moreover under plan Btheir status as employees may have been lost. Imposingthese conditions upon the employees at a time when Re-spondent was obligated to retain the existing working con-ditions, was unlawful. It was no less unlawful than condi-tioning continued employment upon abandonment of theUnion. The employees had the protected right toinsist thatthe existing wage provisions be retained at this time inas-much as no impasse had been reached. Accordingly, I findthat by requiring the three named employees to accept uni-laterally imposed changes in the wages, together with theprospect of losing their employee status, as a condition ofcontinued employment, the Respondent thereby construc-tively terminated their employment in violation of Section8(a)(1) and(3) of the Act.?"IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.At all times material herein, the Union has been the29 It would be entirely speculative to assume that absent his terminationon December 1, Walker would or would not have fully processed his retire-ment papers Under the circumstances,Ishall provide for the usual remedyfor an unlawfully discharged employee DUST-TEX SERVICE, INC.exclusive bargaining representative of the Respondent'semployees in the following appropriate unit:All driver-salesmen employed by Respondent at its St.Louis,Missouri, facility, excluding office clerical em-ployees,professionalemployees, guards, supervisorsas defined in the Act, and all other employees.4.By putting into effect on December 1, 1973, the pro-posals previously submitted to the Union without bargain-ing collectively with it concerning these proposals to animpasse, the Respondent has engaged in an unfair laborpractice in violation of Section 8(a)(5) and (1) of the Act5.By negotiating terms or conditions of employment di-rectly with the employees and threatening them with termi-nation in absence of their acceptance of its proposals, theRespondent thereby has engaged in unfair labor practicesin violation of Section 8(a)(5) of the Act and has interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 8(a)(1) of the Act.6.By terminating Charles Behrens, David Dreyfus, andKermit Walker on December 1, 1973, because of their re-fusal to accept unlawfully imposed conditions of employ-ment, the Respondent has thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) ofthe Act.7.The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8.Except for the foregoing, Respondent has committedno unfair labor practices under the ActTHE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.It having been found that Respondent violated Section8(a)(5) and (1) of the Act by taking certain unilateral ac-tion regarding its proposals concerning wages and terms orconditions of employment without first bargaining collec-tively to an impasse about such proposals, and deeming itappropriate that the employees in the bargaining unit berestored to their employment status they enjoyed prior toRespondent's unlawful unilateral action, I shall recom-mend that Respondent be ordered to revoke the unilateralchanges in the wages and other terms or conditions of em-ployment.As the Respondent unlawfully terminated Charles Beh-rens,David Dreyfus, and Kermit Walker, failed to rein-stateWalker and reemployed Dreyfus and Behrens underits unlawfully imposed unilateral changed terms or condi-tions of employment, I shall recommend that it reinstateWalker and reinstall Behrens and Dreyfus to the positionsthey held under the terms and conditions in existence priorto its unlawful changes and make them whole for any lossof pay they may have suffered by reason of its unlawfulmodification of their wages, rates of pay, and terms andconditions of employment. Backpay shall be computed ona quarterly basis, plus interest at 6 percent annum, as pre-407scribed in F.W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716, from the dateof the unilateral changes to the date of their revocations.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER30Respondent, Dust-Tex Service, Ind., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union asthe exclusive bargaining representative of the employees inthe aforesaid appropriate unit, by changing the rates ofpay, wages, hours, or other terms or conditions of employ-ment of the employees without bargaining collectively withthe aforesaid Union to an impasse about such changes.(b)Threatening employees with discharge or other disci-plinary action in order to cause them to refrain from sup-porting the Union.(c)Dealing individually with its employees with respectto rates of pay, wages, hours, or other terms or conditionsof employment in derogation of their exclusive bargainingrepresentative.(d)Discouragingmembership in the Union, or anyother labor organization by discriminatorily discharging itsemployees or by discriminating in any other manner withrespect to their hire or tenure of employment or any termor condition of employment.(e) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichisneces-sary to effectuate the policies of the Act:(a)Reinstall Charles Behrens and David Dreyfus to thepositions they held under the terms and conditions prior tothe unilateral changes made to the working conditions ex-isting on November 30, 1973, without loss of seniority orother rights and privileges, and make them whole for anyloss of earnings they may have suffered in the manner setforth in "The Remedy" section of this Decision.(b)Offer to Kermit Walker immediate and full rein-statement to his former job or, if his former job no longerexists,to a substantially equivalent position, without loss ofseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered in themanner set forth in "The Remedy" section of this Deci-sion.(c)Revoke the unilateral changes made to the workingconditions existing on November 30, 1973.30 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its plant in St. Louis, Missouri,copies of theized representative,shall be posted by the Respondent im-attached notice marked"Appendix."31Copies of the no-mediately upon receipt thereof, and be maintained for 60tice,on forms provided by the Regional Director for Re-consecutive days thereafter,in conspicuous places, includ-gion 14,after being duly signed by Respondent's author-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that the notices are not altered, defaced, or cov-31 In the event that this Order is enforced by a Judgment of a Unitedered by any other material.States Court of Appeals,the words in the notice reading "Posted by Order(e)Notify the Regional Director,inwriting,within 20of the National Labor Relations Board" shall read "Posted Pursuant to adays from the date of this Order,what steps the Respon-National of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "dent has taken to comply herewith.